The defendant’s petition for certification for appeal from the Appellate Court, 54 Conn. App. 168 (AC 14042), is granted, limited to the following issue:
“Whether the Appellate Court properly affirmed the trial court’s finding that the alleged third party confession was not sufficiently trustworthy to have been admitted into evidence?”
*925Decided September 9, 1999
Lauren Weisfeld, assistant public defender, in support of the petition.
Ronald G. Weller, assistant state’s attorney, in opposition.